Webb, Judge.
1. This is an action against the guarantor of a promissory note. Pursuant to Code § 103-205, the guarantor had notified the creditor in writing to proceed to collect the debt from the principals, setting forth their county of residence. The creditor failed to commence an *303action against them within three months after the notification, resulting in the discharge of the guarantor. Code § 103-205. Accordingly the lower court did not err in granting his motion for summary judgment.
Argued October 6, 1975
Decided October 23, 1975.
Ragsdale & Estes, Andrew W. Estes, for appellant.
Gershon, Rudin, Pindar & Olim, Max Olim, for appellee.
2. Remaining contentions need not be passed upon.

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.